Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 101 – Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception without significantly more.  The claims recite an abstract idea including a mental process.  This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In determining patent subject matter eligibility under 35 U.S.C. 101 the U.S. Patent Office issued guidance on January 7, 2019 that was then updated in October 2019.  That guidance has since been incorporated into the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), particularly Sections 2103 through 2106.07(c).  The Step 1, Step 2A Prong One, Step 2A Prong Two, and Step 2B determinations set forth in the Patent Office guidance and MPEP are addressed below.
35 U.S.C. 101 – Step 1 – Determination as to whether the claims are directed to a statutory category specified in 35 U.S.C. 101 (MPEP 2106.03) -   Claims 1-21, are each directed to a “computer-implemented method for specifying a material color of a dental restoration” that include steps for entering a desired tooth color and the selection of parameters, fall within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03).  
35 U.S.C. 101 – Step 2A Prong One -  Determination as to whether the claims recite a Judicial Exception including an abstract idea, law of nature, or natural phenomenon (MPEP 2106.04).  Claims 1-21 are directed to the Judicial Exception (MPEP 2106.04) of an abstract idea (MPEP 2106.04(a)).  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements (MPEP 2106.04(a)(2)).    More particularly, with respect to claim 1, the selection of a desired/target tooth color, the selection of parameters, the determination of the dental restoration material color based on the parameter selected, the limiting of additional parameter selections based on earlier parameter selections, and the determination of resulting color based on the selections are all steps that may be performed mentally.  For example a dentist may observe/determine the target color of the restoration by observing or comparing the neighboring tooth to color shades, the dentist may mentally select a brightness or translucency parameter, the dentist upon the selection of the parameter may then mentally limit the selection of other later parameters based on the parameters that were selected earlier and mentally determine the resulting color.   Dependent claims 2-8, 10, 12-14, and 19-21 do not provide for any additional steps beyond those in parent claim 1 that could not be performed mentally.    
Furthermore, it is noted that the claimed method/computer implemented steps are set forth in the claims with a high level of generality.  For example, user selection and subsequent limiting of “parameters” is of such breadth that they cover any conceivable factor that could affect a tooth color and there are no constraints on the accuracy of the tooth color determinations.   Such broad high levels of generality further support the mental process determination.
Finally, it is noted that dentists have long practiced their trade/art of determining restoration tooth colors based on different “parameters” – well before the advent of computer use in the medical and dental fields – and are most certainly capable of viewing a patient’s dentition, determining a desired tooth color and then limiting different “parameters” to achieve the desired color . . . all without the use of a computer.    

35 U.S.C. 101 – Step 2A Prong Two requires a determination as to whether the claims as a whole integrates the Judicial Exception Into a Practical Application of that exception (MPEP 2106.04(d)).   Claim 1 requires the method be “executable by an electronic device comprising a computer, smart phone or tablet having a processor and a user interface comprising a keyboard and/or screen and/or mouse coupled to the processor.”  Claims 1-4, 7-9, 11, and 15-18 require the input and/or display of data via the “user interface.”  The inclusion of the computer processing device and user interface amounts to an “additional element” beyond the abstract idea, however, there is no disclosure that the method steps/computer instructions improves the manner in which the processing unit operates (see MPEP 2106.04(d)(1)).  The claims do not go beyond generally linking the judicial exception to a computer environment.  The claims do not require that the method be implemented by a particular machine (see MPEP 2106.05(b)), nor do the claims require the method to particularly transform a particular article (see MPEP2106.05(c)).   The claims as whole fail to integrate the abstract idea (the “judicial exception”) into a practical application of that abstract idea.  
Additionally, the input and display of data steps of claims 1-21 are interpreted as “insignificant extra-solution activity” (see MPEP 2106.05(g)(3)) and are insufficient as an “additional element” to integrate the judicial exception into a practical application.   The claims are directed solely to a digital virtual environment where data is input, processed and then the resulting data displayed – there are no additional elements integrating the judicial exception into a practical solution – the determinations are not used to operate a manufacturing device, the determinations are not used to improve the functioning of a computer, the determinations are not used to transform a particular article into a different state or thing – there is no meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.  

35 U.S.C. 101 – Step 2B requires a determination as to whether the claims amount to Significantly More than the Judicial Exception (MPEP 2106.05).   As set forth above with respect to Step 2A Pong One the claimed steps/instructions are all capable of being performed mentally and represent nothing more than concepts related to performing observations, evaluations and judgements which fall within the judicial exception.  The electronic device having a processor and a user interface require at most nothing more than a general purpose processor.  There is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method improves the manner in which the processing unit operates.  The mere recitation in the claims of a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception.  The claims do not go beyond entering data (desired tooth color entered, selection of parameters), processing data (limited selection of subsequent parameters based on earlier selected parameters), and displaying result of processed data with a standard generic computer.  
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions.  Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm.  The claimed system and method fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more.  See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, 14-15, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Touchstone (U.S. Publication 2008/0160485 A1). 
Re Claim 1, Touchstone discloses a computer-implemented method for specifying a material color of a dental restoration ([0012]) comprising
 a desired tooth color is entered as a target tooth color by a user said target tooth color being the tooth color of a neighboring tooth, said target tooth color specified as the material color of the dental restoration (examiner notes color based upon optical properties of teeth adjacent is indicated as a user-input parameter [0011]) 
upon specification of the material color of the dental restoration starting from the target tooth color the material color of the dental restoration is changed based on one or more parameters selected (the examiner notes that the changed material color based on one or more selected parameters is disclosed in [0043], wherein Touchstone teaches the claimed invention facilitating selection of dental restorative materials for provide improved shade-matching based on one or more parameters (e.g. tooth structure, material, layers) by iteratively applying dependency of said parameters) 
wherein the specification of the material color of the dental restoration is controlled by the computer-implemented method ([0012]), and 
wherein, once one of the one or more parameters is selected, a next parameter is offered automatically, wherein the selection is limited based on parameters which are dependent on one another (the examiner notes that Touchstone teaches a computer-implemented method with an input routine adapted to receive one or more parameters (e.g. color, translucency, thickness) and selection routine adapted to determine another parameter (i.e. dental restorative material) which are dependent on the other parameters [0011-012].   Touchstone discloses at paragraph [0079] that “depending on various factors including material availability, and user’s personal choice, it may be desirable to exclude certain tooth structure and/or dental restorative material as candidates . . . [t]o that end, the processor  can be configured to facilitate selections and/or exclusion restraints imposed by the user, for example, via pull down menus or other window-based operations to facilitate the selection or exclusion of certain materials TS and/or DR.”  Touchstone continues at [0080] “the aforementioned inputs form a set of constraints that operate on a selection process.”
Re Claim 3, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein the selection of a material color of the dental restoration is blocked from the user when the output of the resultant material color is unsuitable (examiner notes that Touchstone teaches that the computer-implemented method can be configured to facilitate selections and/or exclusion restraints [0079], as well as user selectable color matching tolerance ranges and warnings when tolerance ranges have been exceeded [0015]) and requires an opaquer for a darker stump and a brighter target tooth color starting from a predefined difference in brightness (the examiner notes that Touchstone teaches the method is configured to perform calculations in order to determine and account for the color differences and brightness of the dental restoration in tooth shade matching [0084]). 
Re Claim 4, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein a change in material color is performed depending on the translucency of the dental restoration (the examiner notes that Touchstone teaches the computer-implemented method wherein one or more materials are selected based on the dependency between optical properties of the translucent dental materials [011]. The examiner further notes it’s inherent for a dental material to have a material color). 
Re Claim 5, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein the dental restoration is monolithic comprises a material with a material color (the examiner notes that Touchstone teaches the computer-implemented method can operate in creating or structuring single layer (i.e. monolithic) dental restorations, wherein the dental restoration is made of a single dental restorative material [0069]. The examiner further notes it’s inherent for a dental material to have a material color).  
Re Claim 6, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein the dental restoration is monolithic and built up in several layers of same or different translucency (examine notes that Touchstone teaches that in facilitating the selection of dental restorative materials, the computer-implemented method considers the dependency of optical materials between multiple layers (e.g. base layer and upper layer) of a generally uniform (interpreted as analogous to monolithic) translucent material [0042]), and 
wherein a vestibular or occlusal layer is more translucent or brighter than an oral or gingival layer (the examiner notes that Touchstone teaches that said method is configured to consider target tooth areas (ex. occlusal surface) in the color matching calculation for selecting the dental restorative materials [0065]. Additionally, Touchstone discloses that said method is configured to accommodate a layering order parameter that is dependent on translucency of dental restorative materials, where less translucent materials are used in lower layers, followed by more translucent materials in the upper layers [0078]. For example, the examiner notes that an occlusal layer can be considered an upper layer, and a gingival layer can be considered a lower layer within a patient’s oral cavity). 
Re Claim 7, the claimed method of Touchstone is disclosed in the rejection of Claim 19, wherein brightness of the material color of the dental restoration is increased when the stump color or the abutment color is below a predefined brightness threshold (examiner notes that Touchstone teaches the claimed method conducts calculations that take into account predetermined brightness thresholds [0083-0085]. Additionally, Touchstone teaches the selection of ideal shade (i.e. color) and dental restoration construction (i.e. dental material) are selected based on optical properties, as well as type of dental restoration (e.g. abutment [0036]). 
Re Claim 8, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein the specification of the material color of the dental restoration is carried out based on the one or more parameters comprising the target tooth color, stump color and layer thickness of the dental restoration (the examiner notes Touchstone teaches the computer-implemented method, wherein a selection of the ideal shade and dental restoration construction is based on various parameters, which include thickness, target shade color, and thickness [0037]). 
Re Claim 10, the claimed method of Touchstone is disclosed in the rejection of Claim 2, wherein the selection is limited based on parameters already specified (examiner notes that Touchstone teaches the already specified parameters as user-input parameters in [0078]), which parameters comprise the layer thickness (examiner notes that Touchstone teaches that the thickness of each layer [0078]), the type of restoration (the examiner notes Touchstone teaches that the claimed method accommodates for the type of restoration, which is taught as the underlying tooth structure (e.g. crown, veneer, inlay, onlay) [0036]) and the material of the dental restoration ([0037]).
Re Claim 11, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein a brighter material color of the dental restoration is specified for a darker target tooth color and a dark stump color (the examiner notes that Touchstone teaches that the computer-implemented method is configured to accommodate the underlying tooth structure which may be an abutment of an implant or any other structure known in dentistry for building an artificial tooth [0036]. The examiner interprets that “stump” structure falls within this Touchstone teaching. Additionally, Touchstone teaches that the method conducts calculations and weighs the dental color differences in order to determine the appropriate brightness component [0083] and provide relevant optical properties (which the examiner interprets that brightness material color inherently falls within said properties) [0044] in the shade match process).
Re Claim 12, the claimed method of Touchstone is disclosed in the rejection of Claim 19, wherein the layer thickness relates to a thinner central position on a vestibular side of crowns, veneers and copings, and to a thinnest occlusal position for inlays and onlays (examiner notes Touchstone teaches that target areas (such as an occlusal surface) is accounted for in determining a thickness parameter for said target areas [0065]. Touchstone also indicates that the type of dental restorations include inlay, only, crown, or veneer ([009]). 
Re Claim 14, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein the target tooth color is selected based on four or five parameters which are present in a decision tree-like structure (the examiner notes that Touchstone teaches the computer-implemented method configured to receive user-input parameters in a non-specific sequence [0062]. Moreover, the examiner interprets Touchstone’s teaching of the user inputting (interpreted as analogous as selecting)  parameters in a sequence is analogous to a decision tree-like structure of parameters) such that upon selection of one of the parameters only matching the indicated ranges of other parameters are offered (Touchstone teaches the claimed method is configured with user selectable color matching tolerance ranges [0015], and selection/exclusion constraints of other parameters (e.g. dental restorative material, tooth structure [0079]) , and wherein the four or five parameters comprise tooth color, indication, stump color, layer thickness, and material of the dental restoration to be used (the examiner notes that Touchstone teaches various user-input parameters, including thickness, target tooth shade, shade of underlying tooth structure  (examiner notes is analogous to indication [0037]), and material dental restoration). 
Re Claim 15, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein the selection of combinations of parameters is blocked from the user when the output of the resultant combination of parameters is impossible (the examiner notes that Touchstone teaches that the computer-implemented method is configured with user selectable color matching tolerance ranges and warnings when the tolerance ranges have been exceeded [0015] Additionally, said method can be configured to exclude certain combinations of parameters (e.g. tooth structure, dental restorative material) [007]) and/or wherein based on the layer thickness the tooth color group (A, B, C, D) ([0078]) is-needs to be adapted to optimize the visual impression of the material color to be produced.
Re Claim 17, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein on a result screen (the examiner notes that Touchstone teaches that the claimed method is configured to provide graphical representations of the best shade match combinations [0089], and presented on the screen in one or more formats [0015]. The examiner further notes that a result screen is an inherent feature of the computer-implemented method), an alternative color of the dental restoration is displayed and shown in color in addition to an optimum and recommended material color of the dental restoration part (the examiner notes that Touchstone teaches that the claimed method is configured to consider a plurality of combinations with multiple layers of different dental restorative materials [0043] for the desired final shade (interpreted as an “optimum”) [0072], as well as selection of multiple, different combinations that are presented to the user [0073]).
Re Claim 18, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein a selection of the target tooth material colors is outputted in a result screen ([0015]) that allows the user to freely select different material colors to be displayed for visual comparison (the examiner notes that Touchstone teaches that the computer-implemented method is configured to accommodate the selection of multiple combinations (of tooth structure and dental material) regarding the desired (i.e. target) shade match, and present said combinations to the user for final selection by user [0073]). 
Re Claim 19, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein at least one of the parameters comprises a color of a stump color of an abutment (examiner notes that Touchstone teaches the computer-implemented method to provide at least one proposed shade regarding an underlying tooth structure, such as an abutment [0036]), a layer thickness of the dental restoration (thickness and layering orders, [0053]), a type of dental restoration (i.e. or indication) ([0036]), a material of the dental restoration ([0042]), or a processing technique (the examiner notes that Touchstone teaches that the translucent materials of a dental restoration is known to be used by one or more processing techniques, such as pressing, casting, layering, 3D printing, etc. [0009]).
Re Claim 21, the claimed method of Touchstone is disclosed in the rejection of Claim 8, wherein the specification of the material color of the dental restoration is carried out based on additional further parameters comprising a type of restoration (the examiner notes that Touchstone teaches that a selection of the ideal shade (i.e. color) and dental restoration construction (regards to dental restorative materials) is made on various user-input parameters [0037], that includes type of restoration ([0036]) , a processing technique (the examiner reiterates that Touchstone teaches that the translucent material parameters of a dental restoration is known to be used by one or more processing techniques, such as pressing, casting, layering, 3D printing, etc. [0009])  and type of luting material (examiner interprets luting material as a type of dental material or construction [0012]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Touchstone (U.S. Publication 2008/0160485 A1). 
	Re Claim 2, the claimed method of Touchstone is disclosed in the rejection of Claim 19,
wherein the material color of the dental restoration is changed with respect to the target tooth color depending on the layer thickness of the dental restoration (examiner notes that Touchstone teaches that the dental restorative materials correspond to layer order and thickness [0053]. Moreover, Touchstone teaches that the computer-implemented method is configured to conduct calculations of thickness of the dental structure to be produced as well as color matching formulas to predict final dental restoration materials and color [0016]). 
Although Touchstone is silent of the claimed method, 
wherein a darker material color is specified for a brighter target tooth color and a brighter stump and a larger layer thickness and 
wherein a brighter material color is specified for a darker target tooth color and a brighter stump and a larger layer thickness 
it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use Touchstone’s teaching of a computer-implemented method, wherein one or more dental materials are selected based on the reference data and dependency between optical properties (interpreted to include brightness) and other parameters, including layer order and thickness [0053]). Moreover, it would obvious to try and recommend darker material color for a brighter tooth color and  stump, and larger layer thickness, or a brighter material color for a darker  color and stump, and larger layer thickness in order to achieve the desired dental restoration. 
Re Claim 13, the claimed method of Touchstone is disclosed in the rejection of Claim 19, wherein the method offers a plurality of layer thicknesses ([0053]) corresponding to the type of the dental restoration  (examiner notes Touchstone teaches the functional dependency of thickness and type of restoration, [0009]).
Although Touchstone is silent of the type of dental restoration produced   produced comprising layer thicknesses larger than or equal to 1.0mm for crowns, inlays and onlays, layer thicknesses starting from 0.3mm for veneers and copings, and wherein maximum layer thickness is less than 2.0mm or 1.5mm, the examiner notes that Touchstone teaches that layer thickness may range between 2.0 mm and 20.0 mm, and preferably between about 5.0mm and 12.0 mm, [0047].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to be prompted to use Touchstone’s teaching of layer thickness ranges and apply variations of layer thickness ranges (i.e. 03 mm to 1.5mm or 2.00 mm) specific to different dental restoration types (i.e. crowns, inlays, veneers, copings). Moreover, the examiner notes that the overlapping ranges are evidence of prima facie obviousness. 
Re Claim 20, the claimed method of Touchstone is disclosed in the rejection of Claim 11.
Although Touchstone is silent of the claimed invention wherein the brighter material color specified as any amount of the color of red, the darker target tooth color is C4, and the dark stump color is ND8, the examiner notes that Touchstone teaches that the material shade (i.e. color) can be obtained through any commercially-available dental shade guide system to provide an alphanumerical shade value [0063-0064]. Moreover, the examiner note that “C4” and “ND8” are known alphanumeric shade values in shade guides conventionally used in the field of dentistry. Additionally, Touchstone teaches that the claimed method is configured to facilitate selection and/or exclusion restraints depending on factors such as material, tooth structure (e.g. stump) [0079].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply Touchstone’s teaching to configure the claimed computer-implemented with selection restraints that assign tooth group alphanumeric values based on shade guide systems (e.g. with tooth groups A, B, C, D, and or tooth groups ND1 to ND9) well-known in the art to predetermined brightness of specific tooth or stump colors in order for further comparison and identification of the desire dental restoration material colors. 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Touchstone (U.S. Publication 2008/0160485 A1) in view of Touchstone (U.S. Publication 2006/0177792 A1, hereby referred to as “Touchstone 2”).
Re Claim 9, the claimed method of Touchstone is disclosed in the rejection of Claim 8, wherein based on at least one of the one or more parameters, a material color is offered for selection (examiner notes Touchstone teaches a selection of ideal shade and dental restoration construction (i.e. dental material) is made on various parameters [0037]), automatically (Touchstone teaches that said method arrives at the dental restorative materials through an automated process [0015]) in a shade determination device or installed in a stand-alone computer workstation [0012]. However, Touchstone is silent of the claimed invention wherein a material color is offered for selection automatically in an app of a smartphone or in a CAD/CAM software.
Re Claim 9, Touchstone 2 teaches computer-implemented methods and systems in the same field of endeavor, wherein the method for producing dental restorations is incorporated in a shade determination device or a dental CAD/CAM system [0014]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the stand-alone computer workstation of Touchstone with a CAD/CAM system taught by Touchstone 2, in order to obtain predictable results, with regards to material color selection of dental restorations. 
Re Claim 16, the claimed method of Touchstone is disclosed in the rejection of Claim 9, wherein in a result region (the examiner notes, both the target tooth color and the recommended material color is displayed and wherein in the result region the type of restoration is outputted in the result reqion and displayed in a graphically approximated manner (provide graphical representations of the best shade match combinations [0089], and presented on the screen in one or more formats [0015]. The examiner further notes that a result screen is an inherent feature of the computer-implemented method). However, Touchstone is silent of the app of the smartphone or the CAD/CAM software.
Re Claim 16, Touchstone 2 teaches computer-implemented methods and systems in the same field of endeavor, wherein the method for producing dental restorations is configured to graphically display materials and colors on a screen [0017], and wherein said method is incorporated in a shade determination device or a dental CAD/CAM system [0014]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the stand-alone computer workstation of Touchstone with a CAD/CAM system taught by Touchstone 2, as an alternative system to display results regarding material color selection of dental restorations.

Claims 1, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin et al. (U.S. Publication 2009/0133260 A1, hereby referred to as Durbin) in view of Touchstone (U.S. Publication 2008/0160485 A1, hereby referred to as Touchstone).
Re Claim 1, Durbin discloses a computer-implemented method for specifying a material color of a dental restoration (examiner notes that Durbin teaches the method for a restorative prosthesis, wherein the color is specified via quantitative measurements [0007] – [0008]) comprising
 a desired tooth color is entered as a target tooth color by a user said target tooth color being the tooth color of a neighboring tooth said target tooth color specified as the material color of the dental restoration (the examiner notes that Durbin teaches that the computer-implemented method is configured to take an initial color measurement on a tooth or neighboring tooth, and then select the best matching material [0024])
wherein the specification of the material color of the dental restoration is controlled by the computer-implemented method ([0035]) 
wherein, once one of the one or more parameters is selected automatically (examiner notes that Durbin teaches that the selection of restorative materials that could be partially guided by the dentist through a list of parameters or performed automatically [0024])
However, Durbin is silent to a computer-implemented method, wherein
upon specification of the material color of the dental restoration starting from the target tooth color the material color of the dental restoration is changed based on one or more parameters selected
wherein, once one of the one or more parameters is selected, a next parameter is offered automatically, wherein the selection is limited based on parameters which are dependent on one another. 
Touchstone teaches computer-implemented method a computer-implemented method for specifying a material color of a dental restoration in the same field of endeavor, wherein the changed material color based on one or more selected parameters is disclosed in [0043], and said method facilitates the selection of dental restorative materials for provide improved shade-matching based on one or more parameters (e.g. tooth structure, material, layers) by iteratively applying dependency of said parameters). Touchstone also teaches a computer-implemented method with an input routine adapted to receive one or more parameters (e.g. color, translucency, thickness) and selection routine adapted to determine another parameter (i.e. dental restorative material) which are dependent on the other parameters [0011-012]. Additionally, Touchstone teaches that user-inputs operate in a selection process, and further teaches that said method proposes a next parameter (i.e. combinations of dental restorative material) [0080].  Moreover, Touchstone teaches that said method arrives at the dental restorative materials through an automated process [0015]
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the computer-implemented method of Durbin to be configured with a material color selection process that implements an iterative dependency of one or more parameters (e.g. color, translucency, thickness) and adaptation from the starting target tooth color to a final target tooth color, in order to further improve the patient-specific selections and color matching of a desired dental restoration.
Re Claim 3, the claimed method of Durbin and Touchstone is disclosed in the rejection of Claim 1, wherein the selection of a material color of the dental restoration is blocked from the user when the output of the resultant material color is unsuitable (the examiner notes that Durbin teaches the computer-implemented method is configured to display areas of dental restoration that are not within acceptable tolerances in contrasting colors such as red [0034] in order to aid in correction of material color selection). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the claimed method of Durbin and Touchstone to further include the Durbin teaching of blocking of certain dental restoration selections in order to further improve the patient-specific selections and eliminate any combinations of dental restorations that are not feasible or appropriate for a patient’s desired dental restoration. 

Response to Applicant’s Remarks
In response to the rejections based on Touchstone and Durbin, applicant argues that “neither Touchstone or Durbin show or suggest that when all selections have been selected, a display of a result of a material color is generated onto the screen.”  The examiner is not persuaded.  In step 122 of Touchstone the final color selection (LCH) is displayed, note paragraph [0068].

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

This application has been reassigned because Examiner Bondoc is no longer with the Office.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712